DETAILED ACTION

This Office Action is in response to amendment filed 12/22/2020 for the application 16/147,224.
Claims 1-20 are currently pending; claims 1, 3, 6, 7, 10, 12, 15, 16, and 19 have been amended; claims 1, 10, and 19 are independent claims; claims 1-20 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.
Response to Arguments
Applicant’s proposed amendment to FIG. 1B is approved.
Applicant’s proposed amendment to paragraphs 0001, 0033, 0034, 0045, and 0098 in the Specification is approved.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/22/2020, with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant argues as follows: With respect to claim 1, Birgisson fails to disclose, teach, or suggest, to “receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated,” and “determine that a communication session is to be 
Examiner respectfully notes that Birgisson in paragraphs 0096, 0102, and 0076, discloses a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated, and, in paragraph 0061, 0040, and 0060, discloses determine that a communication session is to be established between the first electronic device and the second electronic device based on the list of devices.  Wan, in paragraphs 0201, 0086, 0087, 0094, and 0021, discloses receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
Applicant argues as follows: Furthermore, with respect to claim 3, Birgisson fails to disclose "wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device".
Examiner respectfully notes that Dornquast, in col. 24, lines 10-28, discloses wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device .
Applicant argues as follows: Additionally, with respect to claim 7, Birgisson fails to disclose “exchange data between a virtual assistant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session".
Examiner respectfully notes that Slayton discloses, in paragraphs 0009, 0012, 0014, and 0046, exchange data between a virtual assistant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  in line 10 of claim 7 and line 10 of claim 16, assistant is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 9-11, 15, and 18 are rejected under 35 U.S.C. 103Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012.
Regarding claim 1, Birgisson discloses a data processing system on an electronic device, the data processing system comprising:
a memory device to store instructions (Birgisson, paragraph 0068, “owner device may be configured to generate, receive, and /or store one or more cryptographic keys and token);
one or more processors to execute the instructions stored on the memory device (Birgisson, paragraph 0062, “owner device 104 may perform once or more processes”), 
the instructions to cause the one or more processors to enable an encrypted data channel between electronic devices (Birgisson, paragraph 0026, “establishing, by one or more processors of a resource device, a secure wireless connection with a client device”), the one or more processors to: 
a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Birgisson, paragraph 0096, “In some instances, computing system 108 may associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device 104, and as described below, computing system 108 may perform processes that access and modify the stored ACL in response to access control data received from owner device 104.”; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”);
determine that a communication session is to be established between the first electronic device and the second electronic device based on the list of devices (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”; paragraph 0040, “Additionally, in certain exemplary embodiments, a user of a device granted access to resource device 102 by owner device 104 (e.g., a user of client device 106) may hold an account of a cloud service maintained by computer computing system 108 (e.g., a GAIA .TM.  account and/or a Google Cloud.TM.  account), and an access control list (ACL) corresponding to resource device 102 may associated with granted access privileged with the cloud-service”);
establish a peer-to-peer data connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”);
(Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”);
establish an encrypted communication session between the first electronic device and the second electronic device after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and
exchange data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”).
Birgisson discloses a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated, but does not explicitly disclose receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
However, in an analogous art, Wan discloses receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Wan, paragraph 0201, “For instance, two or more machines may cooperate using one or more variations on a peer-to-peer model, a client/server model, or a cloud computing model to provide some or all of the functionality described herein.  Those variations on the cloud computing model may include the computing service architectures referred to as infrastructure as a service ("IAAS), platform as a service ("PAAS"), software as a service ("SAAS"), or any other suitable architecture.  For instance, a tablet with one or more sensors may send data to a remote device in the cloud, and that remote device may host the family interaction engine [i.e., account server].  The hosted family interaction engine may determine which users, if any, are near the tablet, based on the sensor data received from the tablet.  Thus, the family interaction engine may exist as a service independently of the tablet.”; paragraph 0086, “For example, the family interaction engine may display identifiers for various potential recipients, such as a list of detected devices.”; paragraph 0021, “If a data processing system is to be used by a group, the data processing system may be configured with a shared user account to be shared by all of the users.”; paragraph 0087,  “(or multiple specific devices) can be linked to a specific user account”; paragraph 0094, “The user may select a device by dropping the content on an identifier or image associated with that device.  In one embodiment, the content sharing module initially presents only the list of family members, but then if the user drags the content to an individual user identifier and then hovers there for an extended period of time (e.g., one second), the content sharing module expands a drop down menu that lists the devices belonging to the selected user.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wan with the system/method/ non-transitory machine-readable medium of Birgisson to include receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
One would have been motivated to provide users with the benefits of simplifying the leaving of messages and reminders for other users and to share content with other users (Wan: paragraph 0084).
Regarding claim 2, Birgisson and Wan disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors to establish the peer-to-peer data connection over a short-range wireless connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 6, Birgisson and Wan disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors additionally to: determine that the communication session is to be established between the first electronic device and the second electronic device in response to discovery the second electronic device at the first electronic device via a device discovery protocol establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 9, Birgisson and Wan disclose the data processing system as in claim 1.  Birgisson discloses the first electronic device to establish a trust relationship with the second electronic device before the first electronic device is enabled to send a request for a data exchange to the second electronic device (Birgisson, paragraph 0061, owner device 104 discovers resource device 102 and establishes a direct wireless connection with the resource device 102; paragraph 0062, after discovery and pairing, owner device may perform processes to register resource device).
Regarding claim 10, Birgisson discloses a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:
associated with a cloud services account to which a first electronic device of a user (Birgisson, paragraph 0096, “In some instances, computing system 108 may associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device 104, and as described below, computing system 108 may perform processes that access and modify the stored ACL in response to access control data received from owner device 104.”; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”);
determining that a communication session is to be established between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”), 
a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Birgisson, paragraph 0062, “owner device 104 may perform one or more processes (e.g., "bootstrapping" processes) to register resource device 102 with computing system 108 and implement access-control processes consistent with the disclosed embodiments.  By way of example, owner device 104 may establish communications with computing system 108 across network 122, and may provide one or more authentication credentials to computing system 108 (e.g., logins associated with cloud-service accounts, passwords, biometric data, tokens, digital certificates, etc; paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”)”; paragraph 0040, “Additionally, in certain exemplary embodiments, a user of a device granted access to resource device 102 by owner device 104 (e.g., a user of client device 106) may hold an account of a cloud service maintained by computer computing system 108 (e.g., a GAIA .TM.  account and/or a Google Cloud.TM.  account), and an access control list (ACL) corresponding to resource device 102 may associated with granted access privileged with the cloud-service”);
establishing a peer-to-peer data connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”);
verifying a trust relationship between the first electronic device and the second electronic device (Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”);
establishing an encrypted communication session between the first electronic device and the second electronic device after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and
exchanging data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”).
Birgisson discloses a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated, but does not explicitly disclose receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
However, in an analogous art, Wan discloses receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Wan, paragraph 0201, “For instance, two or more machines may cooperate using one or more variations on a peer-to-peer model, a client/server model, or a cloud computing model to provide some or all of the functionality described herein.  Those variations on the cloud computing model may include the computing service architectures referred to as infrastructure as a service ("IAAS), platform as a service ("PAAS"), software as a service ("SAAS"), or any other suitable architecture.  For instance, a tablet with one or more sensors may send data to a remote device in the cloud, and that remote device may host the family interaction engine [i.e., account server].  The hosted family interaction engine may determine which users, if any, are near the tablet, based on the sensor data received from the tablet.  Thus, the family interaction engine may exist as a service independently of the tablet.”; paragraph 0086, “For example, the family interaction engine may display identifiers for various potential recipients, such as a list of detected devices.”; paragraph 0021, “If a data processing system is to be used by a group, the data processing system may be configured with a shared user account to be shared by all of the users.”; paragraph 0087,  “(or multiple specific devices) can be linked to a specific user account”; paragraph 0094, “The user may select a device by dropping the content on an identifier or image associated with that device.  In one embodiment, the content sharing module initially presents only the list of family members, but then if the user drags the content to an individual user identifier and then hovers there for an extended period of time (e.g., one second), the content sharing module expands a drop down menu that lists the devices belonging to the selected user.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wan with the system/method/ non-transitory machine-readable medium of Birgisson to include receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
One would have been motivated to provide users with the benefits of simplifying the leaving of messages and reminders for other users and to share content with other users (Wan: paragraph 0084).
Regarding claim 11, Birgisson and Wan disclose the non-transitory machine-readable medium as in claim 10.  Birgisson discloses the operations additionally comprising establishing the peer-to-peer data connection over a short-range wireless (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 15, Birgisson and Wan the non-transitory machine-readable medium as in claim 10, the operations additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device in response to discovery the second electronic device at the first electronic device via a device discovery protocol; and establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 18, Birgisson and Wan the non-transitory machine-readable medium as in claim 10.  Birgisson discloses the first electronic device to establish a trust relationship with the second electronic device before the first electronic device is enabled to send a request for a data exchange to the second electronic device (Birgisson, paragraph 0061, owner device 104 discovers resource device 102 and establishes a direct wireless connection with the resource device 102; paragraph 0062, after discovery and pairing, owner device may perform processes to register resource device).
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and further in view of Dornquast (US9053124), filed December 31, 2014.
Regarding claim 3, Birgisson and Wan disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors to establish the encrypted communication session (Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”) via a network layer protocol over a wireless network connection (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”).
Birgisson and Wan do not explicitly disclose wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
However, in an analogous art, Dornquast discloses wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device (Dornquast, col. 24, lines 10-28, “As an example, suppose the list of preferred participating nodes contained four nodes--A, B, C, and D, with IDs 1-4 respectively.  If Node A and Node B are the only nodes currently participating, Node B may connect low to Node A and Node A may connect high with Node B. This result is shown in FIG. 15A.  Now if Node C comes online, Node C will attempt to connect low with Node B since Node B has the highest unique id (2) that is still lower than Node C's unique id (3).  Node B will connect high with Node C because Node C's unique id (3) is the lowest unique id that is still higher than Node B's (2).  Because there are no nodes online with a higher unique ID than Node C (Node D is offline), Node C's search for a high connection with use of the ring structure will reach the end of the node list, at which point Node C will wrap-around the node list and connect high with Node A. Node A will connect low with Node C because there is no node that has a lower unique id than Node A, so Node A will wrap around to the highest unique id in the list--which is Node C. This result is shown in FIG. 15B.”).
wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
One would have been motivated to provide users with the benefits of keeping file system elements such as files and directories of computer systems synchronized across multiple nodes (Dornquast: col. 1, lines 14-23).
Regarding claim 12, Birgisson and Wan disclose the non-transitory machine-readable medium as in claim 11.  Birgisson discloses the operations additionally comprising establishing the encrypted communication session (Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”) via a network layer protocol over a wireless network connection (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”).
Birgisson and Wan do not explicitly disclose wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
However, in an analogous art, Dornquast discloses wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device (Dornquast, col. 24, lines 10-28, “As an example, suppose the list of preferred participating nodes contained four nodes--A, B, C, and D, with IDs 1-4 respectively.  If Node A and Node B are the only nodes currently participating, Node B may connect low to Node A and Node A may connect high with Node B. This result is shown in FIG. 15A.  Now if Node C comes online, Node C will attempt to connect low with Node B since Node B has the highest unique id (2) that is still lower than Node C's unique id (3).  Node B will connect high with Node C because Node C's unique id (3) is the lowest unique id that is still higher than Node B's (2).  Because there are no nodes online with a higher unique ID than Node C (Node D is offline), Node C's search for a high connection with use of the ring structure will reach the end of the node list, at which point Node C will wrap-around the node list and connect high with Node A. Node A will connect low with Node C because there is no node that has a lower unique id than Node A, so Node A will wrap around to the highest unique id in the list--which is Node C. This result is shown in FIG. 15B.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dornquast with the system/method/ non-transitory machine-readable medium of Birgisson and Wan to include wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
One would have been motivated to provide users with the benefits of keeping file system elements such as files and directories of computer systems synchronized across multiple nodes (Dornquast: col. 1, lines 14-23).
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and further in view of Mansz (US20060259767), filed May 16, 2005.
Regarding claim 4, Birgisson and Wan disclose the data processing system as in claim 1.  

However, in an analogous art, Mansz discloses wherein to verify the trust relationship between the first electronic device and the second electronic device includes to verify a previously established trust relationship (Mansz, paragraph 0089, “when the user arrives at a trusted site, the user is presented with a web page with a control which detects that the user device has already registered for Twinkle and loads encrypted trust mark data into the web page.  The encrypted trust mark data includes a digest of site-identifying information signed using the private key of the trusted site.”; paragraph 0090, “The background security process then starts the verification that the signed identifying information is associated with a site that the person has previously established a trust bond.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mansz with the system/method/ non-transitory machine-readable medium of Birgisson and Wan to include wherein to verify the trust relationship between the first electronic device and the second electronic device includes to verify a previously established trust relationship.
One would have been motivated to provide users with the benefits of managing entitlement to security operations (Mansz: paragraph 0017).
Regarding claim 13, Birgisson and Wan discloses the non-transitory machine-readable medium as in claim 10.  

However, in an analogous art, Mansz discloses wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship (Mansz, paragraph 0089, “when the user arrives at a trusted site, the user is presented with a web page with a control which detects that the user device has already registered for Twinkle and loads encrypted trust mark data into the web page.  The encrypted trust mark data includes a digest of site-identifying information signed using the private key of the trusted site.”; paragraph 0090, “The background security process then starts the verification that the signed identifying information is associated with a site that the person has previously established a trust bond.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mansz with the system/method of Birgisson and Wan to include wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship.
One would have been motivated to provide users with the benefits of managing entitlement to security operations (Mansz: paragraph 0017).


Regarding claim 19, Birgisson discloses a method comprising: 
a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated  (Birgisson, paragraph 0096, “In some instances, computing system 108 may associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device 104, and as described below, computing system 108 may perform processes that access and modify the stored ACL in response to access control data received from owner device 104.”; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”);
determining that a communication session is to be established between a first electronic device and a second electronic device based on a list of devices associated with a cloud services account (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);  paragraph 0040, “Additionally, in certain exemplary embodiments, a user of a device granted access to resource device 102 by owner device 104 (e.g., a user of client device 106) may hold an account of a cloud service maintained by computer computing system 108 (e.g., a GAIA .TM.  account and/or a Google Cloud.TM.  account), and an access control list (ACL) corresponding to resource device 102 may associated with granted access privileged with the cloud-service”), 
wherein the first electronic device and the second electronic device are each associated with a cloud services account (Birgisson, paragraph 0062, “owner device 104 may perform one or more processes (e.g., "bootstrapping" processes) to register resource device 102 with computing system 108 and implement access-control processes consistent with the disclosed embodiments.  By way of example, owner device 104 may establish communications with computing system 108 across network 122, and may provide one or more authentication credentials to computing system 108 (e.g., logins associated with cloud-service accounts, passwords, biometric data, tokens, digital certificates, etc.)”);
establishing a peer-to-peer data connection between the first electronic device and the second electronic device  (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”);
via a wireless radio device (Birgisson, paragraph 0054, “By way of example, resource device 122 may include a smart lock capable of establishing direct communications with owner device 104 across local wireless communication network 124, and additionally or alternatively, direct communications with client device 106 across local wireless communication network 126.”);
verifying a trust relationship between the first electronic device and the second electronic device (Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”), 
establishing an encrypted communication session between the first electronic device and the second electronic device (Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”);
via a network layer protocol over a wireless network connection  (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”), 
the encrypted communication session established after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and 
exchanging data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”) to synchronize device data between the first electronic device and the second electronic device, the device data associated with the cloud services account (Birgisson, paragraph 0092, “The generated registration data may include, but is not limited to, data identifying resource device 102, owner device 104, and/or the cloud-service account associated with the owner of resource device 102.”).
Birgisson discloses a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated, but does not explicitly disclose receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
However, in an analogous art, Wan discloses receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Wan, paragraph 0201, “For instance, two or more machines may cooperate using one or more variations on a peer-to-peer model, a client/server model, or a cloud computing model to provide some or all of the functionality described herein.  Those variations on the cloud computing model may include the computing service architectures referred to as infrastructure as a service ("IAAS), platform as a service ("PAAS"), software as a service ("SAAS"), or any other suitable architecture.  For instance, a tablet with one or more sensors may send data to a remote device in the cloud, and that remote device may host the family interaction engine [i.e., account server].  The hosted family interaction engine may determine which users, if any, are near the tablet, based on the sensor data received from the tablet.  Thus, the family interaction engine may exist as a service independently of the tablet.”; paragraph 0086, “For example, the family interaction engine may display identifiers for various potential recipients, such as a list of detected devices.”; paragraph 0021, “If a data processing system is to be used by a group, the data processing system may be configured with a shared user account to be shared by all of the users.”; paragraph 0087,  “(or multiple specific devices) can be linked to a specific user account”; paragraph 0094, “The user may select a device by dropping the content on an identifier or image associated with that device.  In one embodiment, the content sharing module initially presents only the list of family members, but then if the user drags the content to an individual user identifier and then hovers there for an extended period of time (e.g., one second), the content sharing module expands a drop down menu that lists the devices belonging to the selected user.”)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wan with the system/method/ non-transitory machine-readable medium of Birgisson to include receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
 (Wan: paragraph 0084).
Birgisson and Wan do not explicitly disclose wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship.
However, in an analogous art, Mansz discloses wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship (Mansz, paragraph 0089, “when the user arrives at a trusted site, the user is presented with a web page with a control which detects that the user device has already registered for Twinkle and loads encrypted trust mark data into the web page.  The encrypted trust mark data includes a digest of site-identifying information signed using the private key of the trusted site.”; paragraph 0090, “The background security process then starts the verification that the signed identifying information is associated with a site that the person has previously established a trust bond.”).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mansz with the system/method of Birgisson and Wan to include wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship.
One would have been motivated to provide users with the benefits of managing entitlement to security operations (Mansz: paragraph 0017).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and Mansz (US20060259767), filed May 16, 2005, and further in view of Lee (US20170126674), filed October 21, 2016.
Regarding claim 5, Birgisson, Wan, and Mansz discloses the data processing system as in claim 4.
Birgisson, Wan, and Mansz do not explicitly disclose the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device.
However, in an analogous art, Lee discloses  the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device (Lee, paragraph 0032, “The present invention implements the above-described three-way authentication method by which the configuration including the control device-service device-function server is authenticated.  That is, the three-way authentication method in a cloud environment includes the step of performing, by the control device and the service device, mutual authentication through the IF-1 interface, the step of performing, by the control device and the function server, mutual authentication through the IF-2 interface, the step of requesting, by the control device, the function server to issue an authentication token for authentication between the service device and the function server and delivering the authentication token issued by the function server to the service device, and the step of performing, by the service device, mutual authentication with the function server using the received authentication token through the IF-3 interface.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method of Birgisson, Wan, and Mansz to include the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device.
One would have been motivated to provide users with the benefits of implementing a service performed such that a specific device present at a physical location is bound with a cloud service on the Internet (Lee: paragraph 0003).
Regarding claim 14, Birgisson, Wan, and Mansz disclose the non-transitory machine-readable medium as in claim 13.
Birgisson, Wan, and Mansz do not explicitly disclose the previously established trust relationship established via operations including one or more of: exchanging 
However, in an analogous art, Lee discloses the previously established trust relationship established via operations including one or more of: exchanging credentials between the first electronic device and the second electronic device over a short-range wireless connection; and exchanging credentials via the cloud services account associated with the first electronic device and the second electronic device,  the credentials to enable mutual authentication between the first electronic device and the second electronic device (Lee, paragraph 0032, “The present invention implements the above-described three-way authentication method by which the configuration including the control device-service device-function server is authenticated.  That is, the three-way authentication method in a cloud environment includes the step of performing, by the control device and the service device, mutual authentication through the IF-1 interface, the step of performing, by the control device and the function server, mutual authentication through the IF-2 interface, the step of requesting, by the control device, the function server to issue an authentication token for authentication between the service device and the function server and delivering the authentication token issued by the function server to the service device, and the step of performing, by the service device, mutual authentication with the function server using the received authentication token through the IF-3 interface.”).

One would have been motivated to provide users with the benefits of implementing a service performed such that a specific device present at a physical location is bound with a cloud service on the Internet (Lee: paragraph 0003).
Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and further in view of Slayton (US20150215350), filed September 16, 2014.
Regarding claim 7, Birgisson and Wan the data processing system as in claim 1.  Birgisson discloses discover the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).
Birgisson and Wan do not explicitly disclose exchange data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session.
However, in an analogous art, Slayton discloses exchange data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Slayton with the system/method of Birgisson and Wan to include exchange data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session.
One would have been motivated to provide users with the benefits of handling prioritization and delivery of messages to secure communications (Slayton: paragraph 0046).

Regarding claim 16, Birgisson and Wan disclose the non-transitory machine-(Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).
Birgisson and Wan do not explicitly disclose exchanging data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session.
However, in an analogous art, Slayton discloses exchanging data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Slayton with the system/method of Birgisson and Wan to include exchanging data between a virtual assitant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session.
One would have been motivated to provide users with the benefits of handling prioritization and delivery of messages to secure communications (Slayton: paragraph 0046).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and further in view of Yalunin (US20170264673), PCT filed February 4, 2016.
Regarding claim 8, Birgisson discloses the data processing system as in claim 1, one or more processors additionally to: determine that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discover the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).
Birgisson does not explicitly disclose wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account and the family of cloud services accounts includes the first account and the second account.
However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”); and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a 
One would have been motivated to provide users with the benefits of detecting spam activity in a cloud service (Yalunin: paragraph 0002).
Regarding claim 17, Birgisson discloses the non-transitory machine-readable medium as in claim 10, the operations additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discovering the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).

However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”); and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
 (Yalunin: paragraph 0002).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Wan (US20140075385), filed September 13, 2012, and Mansz (US20060259767), filed May 16, 2005, and further in view of Yalunin (US20170264673), PCT filed February 4, 2016.
Regarding claim 20, Birgisson, Wan, and Mansz disclose the method as in claim 19.  
Birgisson discloses additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts, (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discovering the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”); and 
establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).

Birgisson and Mansz do not explicitly disclose wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”);, and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson, Wan, and Mansz to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
 (Yalunin: paragraph 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439